*544
By the Court.

Lumpkin, J.,
delivering the opinion.
One thing is clear: the injunction in this case should not have been dissolved until a release was executed by McDonald of the value of the negro recovered by him of Walden in the trover action; and Walden was entitled to a credit for the hire of the boy Lewis from the time he was turned over by the sheriff to McDonald. The fact, too, that McDonald had possession of the negro at the time he was recovered, was such a concealment of the truth from the Court and jury as should entitle Walden to the relief which he seeks.
McDonald pretends that he is responsible to the sheriff for the forthcoming of Lewis. He had Lewis attached, he says, to prevent him from being run off to Florida by Seaborn Walden. The jury, by their verdict, have found that Lewis belongs to him. What has he to apprehend from his forthcoming bond ?
We know nothing of the parties or the surety of this litigation ; but one thing is manifest, and that is, that our selfishness causes us to mistify the plainest details of justice in this world.
So far from the equity of the bill being denied, we think it is fully admitted by the answer as to all the material facts. Our conclusion, therefore, is, that the injunction should be retained until a jury can do what is right between the parties, provided they themselves will not save the country this further trouble by settling the matter. Because people go to law, is no reason why they should continue to litigate to the bitter end, after they understand their rights and duties. One thing is sure: the idea of withholding Lewis from market, because he was overworked by Seaborn Walden, cannot justify the sale of a security’s property.